Exhibit 10.19.1

 

   Maxygen, Inc.


515 Galveston Drive

Redwood City, CA 94063

650.298.5300 main

650.364.2715 fax

www.maxygen.com

LOGO [g88537g25h10.jpg]

5th December 2008

Michael S. Rabson

[Address]

 

Re: Amendment to Consulting Agreement

Dear Michael,

This letter will reflect the agreement of Maxygen, Inc. (“Company”) and Michael
Rabson (“Consultant”) to amend that certain Consulting Agreement entered into
between Consultant and the Company, effective 1st April 2008 (the “Agreement”).
All capitalized terms under this letter amendment shall have the same meanings
as those ascribed in the Agreement.

The Company and the Consultant hereby amend the Agreement as follows:

 

1. Section 3.1 (under Article 3 “Term and Termination”) is amended in its
entirety to read as follows:

“The term of this Agreement will begin on the Effective Date and will continue
in full force and effect until March 31, 2009 (the “Term”), unless earlier
terminated as provided in Sections 3.2 and 3.3 below or extended or renewed
pursuant to Section 3.4 below.”

Except as expressly provided in this letter amendment, all terms and conditions
of the Agreement shall remain unchanged, and during the amended and extended
term you will continue to provide consulting services to the Company and its
Affiliates in accordance with such terms and conditions.

Please indicate your agreement with the foregoing by countersigning below and
returning one copy to the attention of Alice Um Kope at Maxygen, Inc., 515
Galveston Drive, Redwood City, California 94063.

 

Very truly yours,

/s/    LAWRENCE W. BRISCOE

 

UNDERSTOOD, AGREED AND ACCEPTED BY:

MICHAEL S. RABSON

Signature:

 

/s/    MICHAEL S. RABSON

Name:   Michael S. Rabson

Date: December 10, 2008